



Exhibit 10.5






FIRST AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT


This FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of May 19, 2017, by and among TAO GROUP OPERATING LLC, a
Delaware limited liability company (“Company”), TAO GROUP INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), certain Subsidiaries of
Company as Guarantors, the Lenders identified on the signature pages hereto and
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., a Delaware limited partnership
(“GSSLG”), as Administrative Agent for the Lenders (together with its permitted
successors and assigns in such capacity, “Administrative Agent”) and as
Collateral Agent for the Lenders (together with its permitted successors and
assigns in such capacity, “Collateral Agent”).


W I T N E S S E T H


WHEREAS, the Credit Parties, the Lenders and GSSLG, as Administrative Agent,
Collateral Agent and Lead Arranger, are parties to that certain Credit and
Guaranty Agreement, dated as of January 31, 2017 (the “Existing Agreement”; the
Existing Agreement, as amended by this Amendment, the “Amended Agreement”; and
as the Amended Agreement may hereafter be amended, restated, amended and
restated, joined, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Credit Parties have requested that Administrative Agent and the
Lenders amend certain terms of the Existing Agreement as set forth herein, and
Administrative Agent and the Lenders are willing to amend certain terms of the
Existing Agreement as set forth herein, subject to the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Defined Terms. Each capitalized term used herein and not defined herein shall
have the meaning ascribed to such term in the Amended Agreement.


2.Amendment to the Existing Agreement. Effective as of the Effective Date (as
defined below), the Existing Agreement is hereby amended as follows:


(a)Section 1.01. The definition of “Excluded Securities” contained in Section
1.01 of the Existing Agreement is hereby amended by (i) deleting the word “and”
at the end of subsection (e) thereof, (ii) deleting the period at the end of
subsection (f) thereof and replacing it with “; and”, and (iii) adding a new
subsection (g) thereafter to read as follows:


“(g)    any L/C Collateral Note for so long as such L/C Collateral Note
continues to serve as collateral to secure any of the Restricted


-1-





--------------------------------------------------------------------------------





Parties’ reimbursement obligations under any Third Party Letter of Credit issued
by a Third Party L/C Issuer.”


(b)Section 1.01. The definition of “L/C Revolving Loan” contained in Section
1.01 of the Existing Agreement is hereby amended and restated in its entirety to
read as follows:


““L/C Revolving Loan” means any Revolving Loan made by Lenders to the Company
solely for the purpose of providing L/C Cash Collateral or acquiring any L/C
Collateral Note, to the extent permitted by Sections 6.01, 6.02 and 6.07, as
applicable, for so long as the proceeds of such L/C Revolving Loan continues to
serve as L/C Cash Collateral or the L/C Collateral Note acquired with the
proceeds of such L/C Revolving Loan continues to serve as collateral to secure
any of the Restricted Parties’ reimbursement obligations under any Third Party
Letter of Credit, as applicable, subject to Section 2.07(a). In no event shall
the aggregate outstanding principal amount of L/C Revolving Loans exceed
$4,000,000 at any time.”


(c)Section 1.01. Section 1.01 of the Existing Agreement is hereby amended by
adding the following defined terms in their proper alphabetical order:


““L/C Collateral Note” means any promissory note issued by a Third Party L/C
Issuer (or an Affiliate of a Third Party L/C Issuer) in favor of a Restricted
Party in a principal amount not to exceed the face value of the related Third
Party Letter of Credit, which promissory note is pledged as collateral to secure
any of the Restricted Parties’ reimbursement obligations under any Third Party
Letter of Credit issued by such Third Party L/C Issuer, to the extent both such
Third Party Letter of Credit is permitted by Section 6.01(k) and such L/C
Collateral Note is permitted by Section 6.07(r).”


““L/C Rate” means, subject to Section 2.23, (i) from the Closing Date until the
date that is two (2) Business Days after the date on which Administrative Agent
shall have received the Compliance Certificate and the financial statements
required to be delivered pursuant to Sections 5.01(b) and 5.01(d) for the fourth
full Fiscal Quarter ending after the Closing Date, a percentage, per annum,
equal to 8.00%, and (ii) thereafter, a percentage, per annum, determined by
reference to the Leverage Ratio in effect from time to time as set forth below:


 
 
 
 
 
Leverage Ratio
L/C Rate
 
 
greater than or equal to 2.00:1.00
8.00%
 





-2-





--------------------------------------------------------------------------------





 
 
 
 
 
Leverage Ratio
L/C Rate
 
 
less than 2.00:1.00
7.50%
 
 
 
 
 



No change in the L/C Rate shall be effective until two (2) Business Days after
the date on which Administrative Agent shall have received the applicable
financial statements pursuant to Section 5.01(b), together with a Compliance
Certificate calculating the Leverage Ratio pursuant to Section 5.01(d). At any
time Company has not submitted to Administrative Agent the applicable
information as and when required under Section 5.01(b) or (d), the L/C Rate
shall be determined as if the Leverage Ratio were in excess of 2.00:1.00. Within
one Business Day of receipt of the applicable information under Section 5.01(d),
Administrative Agent shall give each Lender facsimile or telephonic notice
(confirmed in writing) of the L/C Rate in effect from such date. Without
limitation of any other provision of this Agreement or any other remedy
available to Administrative Agent or Lenders under any of the Credit Documents,
to the extent that any financial statements or any information contained in any
Compliance Certificate delivered pursuant to Sections 5.01(b) or 5.01(d) shall
be incorrect in any material respect and Company or any other Credit Party shall
deliver to Administrative Agent and/or Lenders corrected financial statements or
other corrected information in a Compliance Certificate (or otherwise),
Administrative Agent may (and at the direction of Requisite Lenders shall)
recalculate the L/C Rate based upon such corrected financial statements or such
other corrected information, and, upon written notice thereof to Company, the
L/C Rate Loans (if any) shall bear interest based upon such recalculated L/C
Rate retroactively from the date of delivery of the erroneous financial
statements or other erroneous information in question; provided that such
retroactive recalculation shall apply only for the account of Lenders holding
the applicable L/C Rate Loans at the time the applicable payment was received
and shall cease to apply upon the payment in full of the Loans and the
termination of this Agreement. For the avoidance of doubt, only L/C Revolving
Loans may bear interest at the L/C Rate.”


(d)Section 2.02(b)(i). Section 2.02(b)(i) of the Existing Agreement is hereby
amended by adding the following words immediately after the phrase “Revolving
Loans that are Base Rate Loans”:


“or L/C Revolving Loans”


















-3-





--------------------------------------------------------------------------------









(e)Section 2.02(b)(ii). Section 2.02(b)(ii) of the Existing Agreement is hereby
amended by adding the following words immediately after the phrase “in the case
of a Revolving Loan that is a Base Rate Loan”:


“or an L/C Revolving Loan”


(f)Section 2.05. Section 2.05 of the Existing Agreement is hereby amended by
adding the following words immediately after the phrase “used to serve as L/C
Cash Collateral”:


“or to acquire any L/C Collateral Note”


(g)Section 2.07(a). Section 2.07(a) of the Existing Agreement is hereby amended
and restated in its entirety to read as follows:


“(a) Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:


(i)if a Base Rate Loan, at the Base Rate plus the Applicable Margin;


(ii)if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable Margin;
or


(iii)
if an L/C Revolving Loan, at the L/C Rate.



Notwithstanding anything to the contrary contained herein, (a) but subject to
Section 2.07(h), in no event shall (i) the Adjusted LIBOR Rate be less than
1.00% per annum or (ii) the Base Rate be less than 4.00% per annum and (b)
subject to Section 2.09, all L/C Revolving Loans (in an aggregate outstanding
principal amount not to exceed $4,000,000 at any time) shall bear interest at
the L/C Rate for so long as the proceeds of such L/C Revolving Loan continues to
serve as L/C Cash Collateral or the L/C Collateral Note acquired with the
proceeds of such L/C Revolving Loan continues to serve as collateral to secure
any of the Restricted Parties’ reimbursement obligations under any Third Party
Letter of Credit, as applicable; provided, however, in the event that any
portion of any L/C Revolving Loans are applied to reimburse the applicable Third
Party L/C Issuer for obligations with respect to the applicable Third Party
Letter of Credit, the Company shall promptly provide written notice thereof to
Administrative Agent and, thereafter, the portion of such L/C Revolving Loans so
applied to reimburse the applicable Third Party L/C Issuer shall automatically
be converted to a LIBOR Rate Loan or Base Rate Loan, as selected by Company in a
Conversion/Continuation Notice, with such interest accruing retrospectively to
the date on which such proceeds of L/C Revolving Loans were applied to reimburse
the applicable Third


-4-





--------------------------------------------------------------------------------





Party L/C Issuer (it being agreed that if Company shall fail to deliver a
Conversion/Continuation Notice within three (3) Business Days after providing
the foregoing notification to Administrative Agent, then such portion of L/C
Revolving Loans so applied shall automatically be converted to a LIBOR Rate Loan
with an Interest Period of one month). For the avoidance of doubt, only L/C
Revolving Loans may bear interest at the L/C Rate.”


(h)Section 2.07(c). Section 2.07(c) of the Existing Agreement is hereby amended
by deleting the second sentence thereof and replacing it with the following:


“In the event Company fails to specify between a Base Rate Loan or a LIBOR Rate
Loan in the applicable Funding Notice or Conversion/Continuation Notice (or in
the relevant notice that a portion of any L/C Revolving Loan was applied to
reimburse the applicable Third Party L/C Issuer, as provided in Section 2.07(a)
above), such Loan (if outstanding as a Base Rate Loan) will be automatically
converted into a LIBOR Rate Loan with an Interest Period of one month on the
last day of the then current month for such Loan (or if outstanding as a LIBOR
Rate Loan will remain as, or (if not then outstanding) will be made as, a LIBOR
Rate Loan with an Interest Period of one month).”


(i)Section 2.12(a)(i)(1). Section 2.12(a)(i)(1) of the Existing Agreement is
hereby amended by adding the following words immediately after the phrase “with
respect to Base Rate Loans”:


“or L/C Revolving Loans”


(j)Section 2.12(a)(ii)(1). Section 2.12(a)(ii)(1) of the Existing Agreement is
hereby amended by adding the following words immediately after the phrase “in
the case of Base Rate Loans”:


“and L/C Revolving Loans”


(k)Section 2.13(h). Section 2.13(h) of the Existing Agreement is hereby amended
and restated in its entirety to read as follows:


“(h) L/C Cash Collateral. Within five (5) Business Days of receipt by any
Restricted Party or any of their respective Restricted Subsidiaries of any Cash
proceeds with respect to the release of any Third Party L/C Issuer’s Lien on its
L/C Cash Collateral or L/C Collateral Note, as applicable, which was funded in
whole or in part with the proceeds of any L/C Revolving Loan, Company shall
prepay the L/C Revolving Loans in accordance with Section 2.14(a) in an
aggregate amount equal to the pro rata portion of such Cash proceeds
attributable to the portion of such L/C Cash Collateral or L/C Collateral Note
funded with the proceeds of any L/C Revolving Loan.”








-5-





--------------------------------------------------------------------------------







(l)Section 2.14(a). Section 2.14(a) of the Existing Agreement is hereby amended
and restated in its entirety to read as follows:


“(a) Application of Voluntary Prepayments of Revolving Loans and Mandatory
Prepayments of Revolving Loans. Any voluntary prepayment of any Revolving Loan
pursuant to Section 2.12 and any mandatory prepayment of any Revolving Loan
pursuant to Section 2.13(f) shall be applied to repay outstanding Revolving
Loans to the full extent thereof (without any reduction in the Revolving
Commitments), together with accrued and unpaid interest thereon. Any mandatory
prepayment of any L/C Revolving Loan pursuant to Section 2.13(h) and any
voluntary prepayment of any L/C Revolving Loan pursuant to Section 2.12 shall be
applied to repay outstanding L/C Revolving Loans to the fullest extent thereof,
together with accrued and unpaid interest thereon.”


(m)Section 2.14(b). Section 2.14(b) of the Existing Agreement is hereby amended
by adding the following parenthetical immediately after the phrase “pursuant to
Section 2.13”:


“(other than Section 2.13(f))”


(n)Section 6.2(o).    Section 6.02(o) of the Existing Agreement is hereby
amended and restated in its entirety to read as follows:


“(o) Liens on L/C Cash Collateral or L/C Collateral Notes securing Indebtedness
or other reimbursement obligations in respect of any Third Party Letter of
Credit permitted pursuant to Section 6.01(k);”


(o)Section 6.07. Section 6.07 of the Existing Agreement is hereby amended by (i)
deleting the word “and” at the end of subsection (p), (ii) deleting the period
at the end of subsection (q) and replacing it with “; and”, and (iii) adding a
new subsection (r) thereafter to read as follows:


“(r) Investments in L/C Collateral Notes in an aggregate principal amount not to
exceed, at any time, the lesser of (i) $4,000,000 and (ii) the aggregate face
amount of all outstanding Third Party Letters of Credit permitted pursuant to
Section 6.01(k) at such time which are not otherwise secured by L/C Cash
Collateral.”


(p)Section 10.24(b). Section 10.24(b) of the Existing Agreement is hereby
amended by deleting the term “Excluded Subsidiary” and replacing it with
“Immaterial Subsidiary”.
















-6-





--------------------------------------------------------------------------------









3.Conditions Precedent to Amendment. The satisfaction of or waiver of each of
the following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof (the date of such effectiveness
being herein called the “Effective Date”):


(a)Administrative Agent shall have received this Amendment duly and validly
executed by the parties hereto, in form and substance satisfactory to
Administrative Agent.


(b)Before and after giving effect to this Amendment, the representations and
warranties contained in the Existing Agreement, this Amendment and the other
Credit Documents shall be true and correct in all material respects on and as of
the Effective Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date.


(c)Before and after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing as of the Effective Date.


4.Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.


5.Representations and Warranties. Each Credit Party hereby represents and
warrants to Administrative Agent, the Collateral Agent, and the Lenders that:


(a)The representations and warranties in the Existing Agreement and the other
Credit Documents are true and correct in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent that such representations and warranties specifically relate to an
earlier date, in which case, such representations and warranties are true and
correct in all material respects as of such earlier date.


(b)The execution, delivery and performance of this Amendment are within such
Credit Party’s limited liability company or corporate powers, have been duly
authorized by all necessary limited liability company or corporate action on the
part of such Credit Party, and are not in contravention of the terms of such
Credit Party’s Organizational Documents.


(c)This Amendment has been duly executed and delivered by such Credit Party, and
this Amendment and the Amended Agreement constitute the legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights


-7-





--------------------------------------------------------------------------------









generally or by equitable principles relating to enforceability and general
principles of equity.


(d)The execution, delivery and performance of this Amendment by such Credit
Party and the consummation of the transactions contemplated hereby do not and
will not violate any law, governmental rule or regulation applicable to such
Credit Party, or any order, judgment or decree of any court or other agency of a
government binding on such Credit Party, or any Contractual Obligation of any
Credit Party, except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(e)Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the Effective Date.


(f)Since the date of the most recent balance sheet included in the financial
statements delivered to Administrative Agent, no event, circumstance or change
has occurred that has caused or evidences, either individually or in the
aggregate, a Material Adverse Effect.


6.
Entire Agreement; Effect of Amendment.



(a)This Amendment, and the terms and provisions hereof, constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersede any and all prior or contemporaneous amendments relating to the
subject matter hereof. There are no oral agreements among the parties pertaining
to the subject matter hereof. Each of the Existing Agreement and the other
Credit Documents (each as amended, modified or waived hereby) shall be and
remain in full force and effect in accordance with its terms and hereby is
ratified and confirmed in all respects. The execution, delivery, and performance
of this Amendment shall not, except as expressly set forth herein, operate as a
consent to, as a waiver of or as an amendment of, any right, power, or remedy of
any Agent or Lender, as in effect prior to the date hereof. To the extent any
express terms or provisions of this Amendment conflict with those of the
Existing Agreement or other Credit Documents, the terms and provisions of this
Amendment shall control.


(b)Except as expressly provided in Section 2 above, all of the other terms,
provisions and conditions of the Existing Agreement and the other Credit
Documents shall remain and continue in full force and effect. Each of the Credit
Parties is hereby notified that irrespective of (i) any waivers previously
granted by any Agent or Lender regarding the Existing Agreement and the Credit
Documents, (ii) any previous failures or delays of any Agent or the Lenders in
exercising any right, power or privilege under the Existing Agreement or the
Credit Documents or (iii) any previous failures or delays of any Agent or the
Lenders in the monitoring or in the requiring of compliance by any Credit Party
with the duties, obligations, and agreements of any Credit Party in the Existing
Agreement and the Credit Documents, hereafter, each Credit Party will be
expected to comply strictly with its duties, obligations and agreements under
the Credit Agreement and the other Credit Documents. Except as expressly
provided above, nothing contained in this Amendment or any other communication
between any Agent and/or


-8-





--------------------------------------------------------------------------------







Lenders and the Credit Parties shall be a waiver of any past, present or future
violation, Default or Event of Default of the Credit Parties under the Credit
Agreement or any Credit Documents. Similarly, each of the Agent and the Lenders
hereby expressly reserves any rights, privileges, and remedies under the Credit
Agreement and each Credit Document that any Agent or the Lenders may have with
respect to each violation, Default or Event of Default, and any failure by any
Agent or the Lenders to exercise any right, privilege or remedy as a result of
the violation set forth above shall not directly or indirectly in any way
whatsoever either (i) impair, prejudice or otherwise adversely affect the rights
of any Agent or the Lenders at any time to exercise any right, privilege or
remedy in connection with the Credit Agreement or any Credit Documents, (ii)
amend or alter any provision of the Credit Agreement or any Credit Documents or
any other contract or instrument, or (iii) constitute any course of dealing or
other basis for altering any obligation of the Credit Parties or any rights,
privilege or remedy of any Agent or the Lenders under the Credit Agreement or
any Credit Documents or any other contract or instrument. Nothing in this
Amendment shall be construed to be a consent by any Agent or the Lenders to any
prior, existing or future violations of the Credit Agreement or any Credit
Document or to any other transaction involving the Credit Parties.


7.Counterparts; Electronic Execution. This Amendment is a Credit Document. This
Amendment may be executed in any number of counterparts (and by the different
parties hereto in different counterparts), each of which when so executed and
delivered shall be deemed an original, but all of such counterparts together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, PDF copy or
other electronic transmission shall be effective as delivery of an original
manually executed counterpart of this Amendment.


8.Further Assurances. Each Credit Party agrees to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as may be reasonably necessary to carry out the
intent of this Amendment.


9.Consent and Ratification of Guarantors. Each of the undersigned Guarantors
hereby (a) consents to the transactions contemplated by this Amendment; (b)
acknowledges and reaffirms its obligations owing to Administrative Agent, the
Collateral Agent, and each Lender under any Credit Document (as amended,
modified or waived hereby) to which it is a party; and (c) agrees that each of
the Credit Documents (as amended, modified or waived hereby) to which it is a
party is and shall remain in full force and effect. Although each of the
undersigned Guarantors has been informed of the matters set forth herein and has
acknowledged and agreed to same, it understands that Administrative Agent, the
Collateral Agent, and the Lenders have no obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty.
















-9-





--------------------------------------------------------------------------------









10.
Miscellaneous.



(a)Upon the effectiveness of this Amendment, each reference in the Existing
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Existing Agreement shall mean and refer to the Amended
Agreement.


(b)Upon the effectiveness of this Amendment, each reference in the Credit
Documents to the “Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Existing Agreement shall mean and refer to the
Amended Agreement.


(c)Company shall promptly reimburse Administrative Agent for actual and
reasonable expenses incurred by Administrative Agent in connection with the
preparation and execution of this Amendment (including, without limitation,
reasonable and documented fees, expenses and disbursements of legal counsel to
Agent) in accordance with Section 10.02 of the Credit Agreement.    
[Signature Pages Follow]


-10-





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


COMPANY:
TAO GROUP OPERATING LLC
 
 
 
 
 
 
 
By: /s/ Richard Wolf                         
 
Name: Richard Wolf
 
Title: Co-President
 
 
 
 
HOLDINGS:
TAO GROUP INTERMEDIATE HOLDINGS LLC
 
 
 
 
 
 
 
By: /s/ Richard Wolf                          
 
Name: Richard Wolf
 
Title: Co-President
 
 











[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]







--------------------------------------------------------------------------------





GUARANTOR SUBSIDIARIES:
11TH STREET HOSPITALITY LLC
 
289 HOSPITALITY, LLC
 
5 CHINESE BROTHERS LLC
 
55TH STREET HOSPITALITY HOLDINGS, LLC
 
57TH STREET HOSPITALITY GROUP, LLC
 
ALA HOSPITALITY LLC
 
ASIA CHICAGO MANAGEMENT LLC
 
ASIA FIVE EIGHT LLC
 
ASIA LAS VEGAS LLC
 
ASIA LOS ANGELES LLC
 
ASIA ONE SIX LLC
 
AVENUE HOSPITALITY GROUP, LLC
 
B&E LOS ANGELES LLC
 
BAYSIDE HOSPITALITY GROUP LLC
 
BD STANHOPE, LLC
 
BOWERY HOSPITALITY ASSOCIATES LLC
 
BUDDHA BEACH LLC
 
BUDDHA ENTERTAINMENT LLC
 
CHELSEA HOSPITALITY ASSOCIATES LLC
 
CHELSEA HOSPITALITY PARTNERS, LLC
 
CHINA MANAGEMENT, LLC
 
DEARBORN VENTURES LLC
 
GENCO LAND DEVELOPMENT CORP.
 
GUAPO BODEGA LAS VEGAS LLC
 
GUAPO BODEGA LLC
 
LOWER EAST SIDE HOSPITALITY LLC
 
MADISON ENTERTAINMENT ASSOCIATES LLC
 
NINTH AVENUE HOSPITALITY LLC
 
ROOF DECK AUSTRALIA, LLC
 
ROOF DECK ENTERTAINMENT LLC
 
RMC LICENSING LLC
 
RMNJ LICENSING LLC
 
RPC LICENSING LLC
 
 
 
 
 
 
 
By: /s/ Richard Wolf                          
 
Name: Richard Wolf
 
Title: Co-President
 
 







[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]







--------------------------------------------------------------------------------





GUARANTOR SUBSIDIARIES (Cont’d):
SEVENTH AVENUE HOSPITALITY LLC
 
STANTON SURF CLUB LLC
 
STRATEGIC DREAM LOUNGE, LLC
 
STRATEGIC DREAM MIDTOWN BL, LLC
 
STRATEGIC DREAM MIDTOWN LL, LLC
 
STRATEGIC DREAM MIDTOWN RT, LLC
 
STRATEGIC DREAM RESTAURANT, LLC
 
STRATEGIC DREAM ROOFTOP, LLC
 
STRIP VIEW ENTERTAINMENT LLC
 
TAO GROUP MANAGEMENT LLC
 
TAO LICENSING LLC
 
TG HOSPITALITY GROUP, LLC
 
TSPW MANAGERS LA, LLC
 
VIP EVENT MANAGEMENT LLC
 
WPTS, LLC
 
 
 
 
 
 
 
By: /s/ Richard Wolf                          
 
Name: Richard Wolf
 
Title: Co-President
 
 



















































[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]







--------------------------------------------------------------------------------









GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.,
as Administrative Agent and Collateral Agent




By:    /s/ Stephen W. Hipp     
Name:    Stephen W. Hipp
Title:    Senior Vice President




GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC.,
as a Lender




By:    /s/ Stephen W. Hipp     
Name:    Stephen W. Hipp
Title:    Senior Vice President










































































[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]







--------------------------------------------------------------------------------











PROVIDENCE DEPT FUND III LP, as a Lender


By:
Providence Debt Fund III GP L.P., its general partner

By:
Providence Debt Fund III Ultimate GP Ltd., its general partner





By: /s/ Bryan Martoken     
Name:     Bryan Martoken
Title:     Director






BENEFIT STREET PARTNERS SMA-C SPV LP, as a Lender


By:
Benefit Street Partners L.L.C., its investment advisor





By: /s/ Bryan Martoken             
Name:     Bryan Martoken
Title:     Chief Financial Officer






BENEFIT STREET PARTNER SMA-C LP, as a Lender


By:
Benefit Street Partners L.L.C., its investment advisor





By: /s/ Bryan Martoken         
Name:     Bryan Martoken
Title:     Chief Financial Officer


























[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]







--------------------------------------------------------------------------------











BENEFIT STREET PARTNER SMA LM LP, as a Lender


By:
Benefit Street Partners SMA LM GP L.P., its general partner

By:
Benefit Street Partners SMA LM Ultimate GP LLC, its general partner





By: /s/ Bryan Martoken             
Name:     Bryan Martoken
Title:     Director






BENEFIT STREET PARTNER CAPITAL OPPORTUNITY FUND SPV LLC, as a Lender


By:
Benefit Street Partners Capital Opportunity Fund L.P., its managing member

By:
Benefit Street Partners Capital Opportunity Fund GP L.P., its general partner

By:
Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its general
partner





By: /s/ Bryan Martoken             
Name:     Bryan Martoken
Title:     Director






BENEFIT STREET PARTNER CAPITAL
OPPORTUNITY FUND LP, as a Lender


By:
Benefit Street Partners Capital Opportunity Fund GP L.P., its general partner

By:
Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its general
partner





By: /s/ Bryan Martoken         
Name:     Bryan Martoken
Title:     Director














[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]







--------------------------------------------------------------------------------







FORTRESS CREDIT OPORTUNITIES III CLO LP, as a Lender


By:
FCO III CLO GP LLC, its general partner





By: /s/ Constantine M. Dakolias         
Name:     Constantine M. Dakolias
Title:     President




FORTRESS CREDIT OPORTUNITIES V CLO LIMITED, as a Lender


By:
FCO V CLO CM LLC, its collateral manager





By: /s/ Constantine M. Dakolias         
Name:     Constantine M. Dakolias
Title:     President




FORTRESS CREDIT OPORTUNITIES VII CLO LIMITED, as a Lender


By:
FCO VII CLO CM LLC, its collateral manager





By: /s/ Constantine M. Dakolias         
Name:     Constantine M. Dakolias
Title:     President




DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP, as a Lender


By:
Drawbridge Special Opportunities GP LLC, its general partner





By: /s/ Constantine M. Dakolias         
Name:     Constantine M. Dakolias
Title:     President












[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]





